 Case 1:19-cv-00075-CFC Document 20 Filed 12/08/20 Page 1 of 1 PageID #: 75




                                                               CIVIL DIVISION (302) 577-8400
                                                                    FAX: (302) 577-6630
                                DEPARTMENT OF JUSTICE        CRIMINAL DIVISION (302) 577-8500
                                   NEW CASTLE COUNTY                FAX: (302) 577-2496
      KATHLEEN JENNINGS         820 NORTH FRENCH STREET       FRAUD DIVISION (302) 577-8600
       ATTORNEY GENERAL        WILMINGTON, DELAWARE 19801           FAX: (302) 577-6499




                                 December 8, 2020

Via CM/ECF
The Honorable Colm F. Connolly
United States District Court, District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street
Unit 31
Room 4124
Wilmington, DE 19801

        RE:   James Mayhall v. Anthony Burris
              C.A. No. 19-75-CFC

Dear Judge Connolly:

       Please allow this letter to serve as the parties Joint Status Report in response
to the Court’s September 8, 2020 order. The parties request that the stay remain in
place for an additional 60 days. While the parties have made progress on locating a
potential witness, they have not been able to make contact with him given the
current pandemic and associated complications.

      The parties are available at the Court’s convenience to address any questions
or concerns this letter may raise.

                                        Respectfully submitted,

                                        /s/ Kenneth L. Wan

                                        Kenneth L. Wan

cc:     Joe Stanley, Esq. (via CM/ECF)
